 1   WO
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                  )   CR-18-00811-02-PHX-ESW
                                                )
10                Plaintiff,                    )
                                                )   ORDER OF DETENTION
11   vs.                                        )
                                                )
12   Andrea Bianco Gomez,                       )
                                                )
13                Defendant.                    )
                                                )
14                                              )
15            A detention hearing on the Petition on Probation was held on February 28, 2019.
16            THE COURT FINDS that the Defendant has knowingly, intelligently, and voluntarily
17   waived her right to a detention hearing and has consented to the issue of detention being
18   made based upon the allegations in the Petition.
19            THE COURT FURTHER FINDS that the Defendant has failed to sustain her burden

20   of proof by clear and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that

21   she is not a serious flight risk. United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).

22            IT IS ORDERED that the Defendant shall be detained pending further order of the

23   court.

24            DATED this 1st day of March, 2019.

25
26
27
28
